“Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warner et al. (US 2017/0251713).
Claim 14: Warner et al. discloses a method for forming an object using additive manufacturing (abstract). The method includes depositing a first layer using an extruder end-effector carried by an extruder arm (fig. 7; ¶ 75); heating a region of the first layer using a heater unit carried by the extruder arm (fig. 7; ¶ 101); depositing a second layer using the extruder end-effector on top of the heated region of the first layer (¶ 75).
Claim 15: Warner et al. discloses the step of heating the region of the first layer includes using at least one of a plurality of heating elements of the heater unit to direct radiant heat energy towards the first layer (fig. 7).
Claim 20: Warner et al. discloses the step of heating a region of the first layer using a heater unit carried by the extruder arm includes using a heater unit which comprises a plurality of heating elements, wherein each one of the plurality of heating elements is operable to direct said radiant heat energy .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0251713) in view of ‘456 (FR 2145456) or Pham et al. (US 6,328,919).
Claims 1-2, 4 and 6-7: Warner et al. discloses an additive manufacturing machine (abstract). The machine includes an extruder arm having an end plate (fig. 7); an extruder end-effector carried by the arm including an extruder screw (¶¶ 23, 26); a nozzle positioned at an end of the screw (¶ 26); a motor (¶¶ 104-106); and a plurality of heater units surrounding the nozzle in an array (333; fig. 7). Warner et al. is silent as to the extruder screw being heated. However, ‘456 and Pham et al. disclose the use of heated extruder screws. As taught by ‘456, a heated extruder screw prevents adhesion of material to the screw (title). And as taught by Pham et al., a heated extruder screw minimizes temperature fluctuations in the material. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have heated the extruder screw of Warner et al. to prevent adhesion of material to the screw and/or minimize temperature fluctuations in the material, as taught by ‘456 and Pham et al.
Claims 8, 10 and 12-13: Warner et al. discloses an additive manufacturing machine (abstract). The machine includes an extruder arm having an end plate (fig. 7); an extruder end-effector carried by et al. is silent as to the extruder screw being heated. However, ‘456 and Pham et al. disclose the use of heated extruder screws. As taught by ‘456, a heated extruder screw prevents adhesion of material to the screw (title). And as taught by Pham et al., a heated extruder screw minimizes temperature fluctuations in the material. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have heated the extruder screw of Warner et al. to prevent adhesion of material to the screw and/or minimize temperature fluctuations in the material, as taught by ‘456 and Pham et al.
Claims 3, 5, 9 and 11: Warner et al. is silent as to the shape of the array. However, there is no invention in merely changing the shape or form of an apparatus without changing its function except in a design patent (see Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0251713), as applied to claim 14 above.
Warner et al. is silent as to the shape of the array. However, there is no invention in merely changing the shape or form of an apparatus without changing its function except in a design patent (see Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive.
Applicant argues that layer 370 of Warner et al. may have cooled after heating, and therefore Warner et al. does not disclose “depositing of the second layer must be on top of ‘the heated region of arguendo, that layer 370 of Warner et al. cools after heating as suggested by Applicant, there is nothing in the instant claims that precludes cooling of the previously heated layer. That is, the claims as written are open ended and do not preclude a cooling step. Layer 370 of Warner et al. is heated, and a second layer is deposited on layer 370, and therefore meets the claims.
Applicant further argues, with respect to claims 1 and 8, “The use of a heated screw within the extruder nozzle [of Warner et al.] would likely cure the food product prior to extrusion.” This argument has been considered but is not persuasive for at least three reasons. First, the extruder of Warner et al. is not limited to a food product. A variety of materials are disclosed as being printed throughout Warner et al. For example, as taught by Warner et al. “in accordance with the invention there is provided a 3D printer for producing a part (e.g., or object). The printer includes at least one thermoplastic extruder (e.g., a thermoplastic and/or food extruder), at least one liquid extruder (e.g., a thermoset monomer and/or liquid food extruder), a stage for receiving extruded material from the extruder(s), and a computer control system for executing an algorithm.” (¶ 17; Emphasis added). Second, Warner et al. discloses embodiments that include heating the extruder (see, e.g., Example 1 where the extruder is heated to 230 degrees Celcius). Third, even where food products are being extruded, a heated extruder does not necessarily require heating above a curing temperature – meltable food products disclosed by Warner et al. including chocolate, caramel, fats, icing and fondants (¶¶ 143-144) would be expected to benefit from a heated extruder to control the viscosity of the product during extrusion.
Applicant finally argues that “Warner already teaches, with respect to part production a chamber heater 385 and energy source 333 (FIG. 3). Moreover, Warner prints consumable food material.” This argument has been considered but is also not persuasive. A heated chamber and energy source do not preclude heating the extruder. Moreover, as discussed above, the extruder of Warner et al. is not limited to a food product. A variety of materials are disclosed as being printed throughout Warner et al. For example, as taught by Warner et al. “in accordance with the invention there is provided or food extruder), at least one liquid extruder (e.g., a thermoset monomer and/or liquid food extruder), a stage for receiving extruded material from the extruder(s), and a computer control system for executing an algorithm.” (¶ 17; Emphasis added). Warner et al. discloses embodiments that include heating the extruder (see, e.g., Example 1 where the extruder is heated to 230 degrees Celcius). Furthermore, even where food products are being extruded, a heated extruder does not necessarily require heating at or above a curing temperature – meltable food products disclosed by Warner et al. including chocolate, caramel, fats, icing and fondants (¶¶ 143-144) would be expected to benefit from a heated extruder to control the viscosity of the product during extrusion. Finally, as taught by ‘456, a heated extruder screw prevents adhesion of material to the screw (title). And as taught by Pham et al., a heated extruder screw minimizes temperature fluctuations in the material. Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have heated the extruder screw of Warner et al. to prevent adhesion of material to the screw and/or minimize temperature fluctuations in the material, as taught by ‘456 and Pham et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/               Primary Examiner, Art Unit 1754